Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-6, 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. No: 20160189609) in view of Byun (US 20180158409 A1).

Regarding claims 1 and 10:
Seo (US Pub. No: 20160189609) discloses a display device comprising: a first pixel (PC(k+1)) coupled to a first scan line (SCAN (K+1) and a data line (DL), and including a first light emitting diode (OLED (K+1), Fig. 3) having a cathode coupled to a first power line (ELVSS] FIG. 3); and 
a second pixel (PCk) coupled to a second scan line (SCANk) and the data line (DL), and including a second light emitting diode (OLEDk), see Fig. 3) having a cathode coupled to a second power line (ELVSSL for pixel PKc) (in Fig. 3 discloses adjacent  pixel circuit PC(k+1) and a (k+1)th organic light emitting diode OLED(k+1) and  pixel circuit PCk and a kth organic light emitting diode OLEDk (see [0066-0068]); wherein the first scan line and the second scan line are different from each other (see Fig. 3), wherein the first power line and the second power line are different from each other (Fig. 3, [0066-0068]) 
 Byun (US 20180158409 A1) discloses emission start times and emission end times of the first pixel and the second pixel (i.e. T1, T2, Fig. 8) are synchronized (Byun  discloses timing controller sequentially supply the first emission start signal and the second emission start signal to the first pixel region 602 and second pixel region 604 ([0022], [0085-0086]) (pixels are receiving the data signal generates light of a predetermined luminance while controlling the amount of current flowing from a first power source ELVDD to a second power source ELVSS via an organic light emitting diode in  a synchronized manner see [0085-086], [0201-0209], Fig. 6, 17);
and wherein voltage levels (ELVDD) of the first power line and the second power line (ELVss) are different  (i.e. high to low voltage) from each other in a period  between the emission start times (time for EFLM1) and the emission end times (time for EFLM2).  (in [0188] discloses the timing controller 500′ generates a first emission start signal EFM1, a second emission start signal EFLM2, and clock signals CLK3 and CLK4, timing controller 500′  supplied to the first emission driver 800 and the second emission driver 900. The first emission start signal EFLM1 generated by the timing controller 500′ is supplied to the first emission driver 800, and the second emission start signal EFLM2 generated by the timing controller 500′ is supplied to the second emission driver 900.
[0023] the second pixel driver may sequentially supply an emission control signal to the second emission control lines in pixel region (604) and the third emission control lines in pixel region 606. The first power line is from ELVDD and second power line is from ELVss.  Note that the voltage level ELVdd is higher then ELVSS).
 
Regarding claims 2 and 11:
Seo as modified by Byun discloses wherein each of the first pixel and the second pixel further includes a first transistor (T1) including a gate electrode coupled to a first node (N10, see Fig. 16), a first electrode (s/d of T1) coupled to a third power line (ELVDD, Fig.16), and a second electrode (electrode of T1) coupled to a second node (node between T1 and T3, see Fig. 16, see Byun, ( [0201-0209], Fig. 16). 
  Seo discloses wherein the third power line (ELVDD) is commonly coupled to the first pixel (PCk+1) and the second pixel (PCk) (see, Seo, [0043-0044], Fig. 3). Same motivation as applied to claim 1.
Regarding claims 3 and 12:
 Seo as modified by Byun discloses wherein each of the first pixel and the second pixel further includes a second transistor (T3) including a first electrode coupled to the first node (N10, see Fig. 16) and a second electrode coupled to a third node ((node between T1 and T6), wherein a gate electrode of the second transistor (T2) of the first pixel is coupled to the first scan line (Si) ((see Byun, [0085-086], [0201-0209], Fig. 6, 17),  and 
Seo disclose wherein a gate electrode of the second transistor (T) of the second pixel (Pk) is coupled to the second scan line (scank), see SeoFig. 3, Seo, [0043-0044]). Same motivation as applied to claim 1.
Regarding claims 4 and 13:
Seo as modified by Byun (US 20180158409 A1) wherein each of the first pixel and the second pixel further includes a third transistor (T3) including a gate electrode (gate of T3) coupled (electrically joined) to a control line (vint), a first electrode coupled to the third node (node between T2 and T4, see Fig. 16), and a second electrode coupled to the second node (node between N0 and T4, see Byun Fig. 3, [0043-0044]), and 
Seo discloses wherein the control line (Vint) is commonly coupled (electrically joined) to the first pixel and the second pixel (see, Seo, Fig. 3, [0066-0068). Thereby, providing a uniform luminance in the display device.
Regarding claims 5 and 14:
Seo discloses wherein each of the first pixel and the second pixel further includes a first capacitor (capacitor at pixel Pk+1, Fig. 3) including a first electrode coupled to the first node (note connected to the gage of T1) and a second electrode coupled (electrically joined) to an initialization line (vinit), and the initialization line (Vinit) is commonly coupled to the first pixel and the second pixel (see, Seo Fig. 3, [0066-0068). 
Regarding claims 6 and 15:
Seo discloses wherein each of the first pixel and the second pixel further includes a second capacitor (Cp) including a first electrode coupled (electrically join) to the third node (node between T1 and T6) and a second electrode coupled (electrically joined) to the data line (DL) (Seo, Fig. 3, [0066-0068]).  
Regarding claim 8:
Seo as modified by Byun discloses wherein each of the first pixel and the second pixel (plurality of pixels) further includes a first transistor (T1) including a gate electrode coupled to a first node (N10, Fig. 16) , a first electrode, and a second electrode coupled to a second node (node between T1 and T3), wherein the first electrode of the first transistor of the first pixel is coupled to a third power line (ELVDD), wherein the first electrode of the first transistor of the second pixel is coupled to a fourth power line (e.g. Vinit), and wherein the third power line and the fourth power line are different from each other (see Fig.  16, [0085-086], [0201-0209], Fig. 6, 17). Thereby, providing a uniform luminance in the display device.

Allowable Subject Matter


Claims 17-20 are allowed.
Reasons for allowance:
Regarding claim 17:
The closest art of record singly or in combination fails to teach or suggest the limitations “decreasing voltages of the first power line  and the second power line at substantially the same time; increasing voltages of the first power line and the second power line at substantially the same time, and wherein, in the decreasing, a voltage applied to the first power line is greater than that applied to the second power line (see Applicant’s disclosure [0106])”.
3.	 Claims 7, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7:
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein in a data write period, a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is greater than that applied to the second power line (see Applicant’s disclosure [0044-0046])”. 
Regarding claim 9:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein in a data write period, at a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is greater than that applied to the second power line, and a voltage applied to the third power line is smaller than that applied to the fourth power line(see Applicant’s disclosure [0044-0046])”. 
Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein in a data write period, a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is smaller than that applied to the second power line ([0044-0046])”. 	
Responds to Applicant’s Argument
4.	Applicant’s amendment filed on 06/16/2022 has been considered but are not persuasive. The Applicant argues that Examiner’s cited reference Seo as modified by Byun fails to teach the limitations  "wherein voltage levels of the first power line and the second power line are different from each other in a period between the emission start times and the emission end times" as recited in amended claim 1.
In responds, Examiner disagrees with the Applicant’s point of view. Note that Examiner’s giges a broadest reasonable interpretations toward the claimed language as recited in the claim. Seo as modified by Byun discloses wherein voltage levels (ELVDD) of the first power line and the second power line (ELVss) are different  (i.e. high to low voltage) from each other in a period  between the emission start times (time for EFLM1) and the emission end times (time for EFLM2) (see Byun [0023,  0188])  (in [0188] discloses the timing controller 500′ generates a first emission start signal EFM1, a second emission start signal EFLM2, and clock signals CLK3 and CLK4, timing controller 500′  supplied to the first emission driver 800 and the second emission driver 900. The first emission start signal EFLM1 generated by the timing controller 500′ is supplied to the first emission driver 800, and the second emission start signal EFLM2 generated by the timing controller 500′ is supplied to the second emission driver 900.
[0023] the second pixel driver may sequentially supply an emission control signal to the second emission control lines in pixel region (604) and the third emission control lines in pixel region 606. The first power line is from ELVDD and second power line is from ELVss.  Note that the voltage level ELVdd is higher then ELVSS).

 Same rationales applied to claim 10.

Pertinent Art

Yamamoto (US 20090322730 A1), Kim (US 20060028408 A1), and Cho (US 20090033610 A1) discloses display device.
Conclusion 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692